Citation Nr: 0004661	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance under Chapter 31, Title 38, United 
States Code in the amount of $1,070.65.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's request for waiver of recovery of 
an overpayment of VA Chapter 31 vocational rehabilitation 
benefits in the amount of $1,070.65.  The veteran requested 
and was scheduled to appear before a Member of the Board in a 
traveling section of the Board in May 1999.  The veteran 
canceled his hearing and requested that the case be sent to 
the Board.


FINDINGS OF FACT

1.  The veteran began receiving Chapter 31 vocational 
rehabilitation benefits in October 1994.

2.  In May 1997, it was shown that the veteran enrolled at 
Thomas Nelson Community College for the Summer 1997 term.  

3.  In June 1997, the veteran was paid full time Chapter 31 
vocational rehabilitation subsistence allowance for full-time 
attendance during the period from May 19, 1997 to July 16, 
1997 and at 3/4 time rate from July 17, 1997 to August 1, 1997.

4.  In June 1997, the school notified the RO that the veteran 
had reduced his credit hours from 9 to 6, the 3/4 time, 
effective May 19, 1997.

5.  In June 1997, the RO notified the veteran that this 
reduction resulted in an overpayment of $204.61 for the 
period from May 19, 1997 to August 1, 1997.

6.  In July 1997, Thomas Nelson Community College notified 
the RO that the veteran last attended classes on May 29, 
1997.  This action created an overpayment of $866.04 for the 
period from June 1, 1997 to August 1, 1997.

7.  The veteran was overpaid Chapter 31 vocational 
rehabilitation benefits in the total amount of $1,070.65.

8.  In December 1998, the veteran was awarded nonservice-
connected pension effective May 14, 1998 and thus was 
entitled to a retroactive award.

9.  The overpayment was not due to the veteran's fraud, 
misrepresentation of bad faith.

10.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith in the 
creation of the overpayment but recovery of the overpayment 
of Chapter 31 vocational rehabilitation benefits, calculated 
in the amount of $1,070.65, would not be against equity and 
good conscience; therefore, recovery of the overpayment is 
not waived. 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran began receiving VA Chapter 31 vocational 
rehabilitation benefits in October 1994 for school attendance 
in Louisiana.  The veteran subsequently moved to Virginia.  
The veteran enrolled in classes at the Thomas Nelson 
Community College in Spring 1997 and Summer 1997.  A VA form 
28-1905, enrollment certification, received by VA in May 
1997, shows that the veteran was enrolled for a total of 12 
credits for the period from May 19, 1997 to July 31, 1997(3 
hours from May 19, 1997 to July 16, 1997 and 9 hours from May 
19, 1997 to July 31, 1997).  In June 1997, the veteran was 
awarded Chapter 31 vocational rehabilitation subsistence 
allowance for the period from May 1997 to August 1, 1997.  A 
subsequent VA Form 22-1999b-1, Notice of Change of Student 
Status, received in June 1997, indicates that the veteran had 
reduced his number of credits from 9 to 6 for the period from 
May 19, 1997 to July 31, 1997.  The effective date listed for 
the reduction was May 19, 1997.  This resulted in an 
overpayment of $204.61.   

Another Notice of Change in Student Status was received by 
the RO in July, which indicates that the veteran had not 
attended class since May 29, 1997, resulting in overpayments 
of $433.02 for June and $433.02 for July 1997.   In August 
1997, the veteran was advised that his Chapter 31 vocational 
rehabilitation subsistence allowance had been retroactively 
terminated effective June 1, 1997.  These actions created a 
total overpayment of $1,070.65.  According to the claims 
folder, the veteran requested waiver in September 1997.

In December 1997, the Committee denied the veteran's request 
based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that recovery of the overpayment would not be 
against equity and good conscience.  The Committee found that 
the veteran was at fault in the creation of the overpayment 
as he did not notify the VA in a timely manner of his 
withdrawal from classes and because he continued to accept 
checks through August 1997 when he knew he was not attending 
classes.  The Board agrees with the Committee that the 
overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.  In a December 1997 Financial 
Status Report, the veteran indicated that his total monthly 
income was $444 (VA compensation) and that his total monthly 
expenses of $525 including rent at $175, food at $125, 
utilities and heat at $53, and child support at $172, 
exceeded his monthly income by $81.   

However, subsequent evidence indicates that the veteran's 
financial status changed.  Evidence of record indicates that 
the veteran now resided with his daughter.   Moreover, a 
December 1998 award action of record reveals that the veteran 
determined eligible for nonservice-connected pension 
benefits.  A March 1999 VA Form 21-8947, Compensation and 
Pension award, reveals that the veteran was awarded pension 
beginning in June 1, 1998, and the veteran was entitled to a 
retroactive grant of VA disability pension benefits.  In 
addition, his monthly VA rates were $945 as of June 1, 1998 
and $958 as of December 1, 1998.  Therefore, monthly income 
significantly exceeds monthly expenses.  In light of the 
foregoing, it is clear that the veteran's financial situation 
has changed.  Based on the record, the Board finds that 
payment of the debt would not result in undue financial 
hardship.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

At the outset, the Board notes that there is no evidence of 
record that the veteran informed the RO of his withdrawal 
from school; rather, his school notified the VA.
The Board finds that the veteran was at fault in the creation 
of the overpayment. The veteran received Chapter 31 
vocational rehabilitation benefits for classes that he did 
not attend.  Under the existing statutory and regulatory 
guidelines, the veteran received an overpayment of 
educational assistance benefits.  A review of all of the 
evidence of record shows that there was no fault on the part 
of VA in the creation of the overpayment.

The Board finds that recovery of the overpayment would not 
defeat the original purpose of the benefit by nullifying the 
objective for which it was intended.  The benefits were 
intended to allow the veteran to obtain an education which he 
did not do at the time that he was receiving those benefits.  
The failure of the Government to insist on its right to 
repayment of the debt would result in his unjust enrichment 
at the expense of the taxpayers because he will have received 
benefits without meeting his obligation to attend a program 
of education.  There is also no evidence that the veteran's 
reliance on VA benefits resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation.

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's financial status has recently changed due to his 
entitlement to retroactive VA pension benefits and his 
relocation to live with his daughter.  Furthermore, income 
now significantly exceeds reported expenses.  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.

Based on these considerations, the Board concludes that a 
waiver of the recovery of the overpayment of the Chapter 31 
vocational rehabilitation assistance is not warranted.



ORDER

Waiver of recovery of an overpayment of Chapter 31 vocational 
rehabilitation subsistence allowance in the amount of 
$1,070.65 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

